UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESUS MORALES GARCIA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:14-cr-00477-SB-1)


Submitted:   July 30, 2015               Decided:   September 11, 2015


Before KING and    GREGORY,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.  Michael Rhett DeHart, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jesus Morales Garcia pled guilty to illegal reentry of a

removed    felon,      in    violation          of    8     U.S.C.      §   1326(a),        (b)(1)

(2012),    and   was     sentenced       to         30    months’       imprisonment.             On

appeal,    counsel      has     filed       a        brief       pursuant      to    Anders       v.

California,      386 U.S. 738    (1967),            stating       that     there     are    no

meritorious      grounds       for    appeal          but      questioning          whether      the

district    court      complied       with       Fed.       R.    Crim.     P.      11    when    it

accepted Garcia’s guilty plea and whether Garcia’s sentence is

reasonable.      Although notified of his right to do so, Garcia has

not filed a pro se supplemental brief.                                Finding no reversible

error, we affirm.

     Because      Garcia       did    not       move      in     the    district         court    to

withdraw his plea, we review the guilty plea hearing for plain

error.     United States v. Sanya, 774 F.3d 812, 815 (4th Cir.

2014).     To establish plain error, Garcia must show:                                   (1) there

was error; (2) the error was plain; and (3) the error affected

his substantial rights.               Henderson v. United States, 133 S. Ct.
1121, 1126-27 (2013); United States v. Olano, 507 U.S. 725, 732

(1993).     In    the       guilty    plea      context,          a    defendant         meets   his

burden of demonstrating that an error affected his substantial

rights by showing a reasonable probability that he would not

have pled guilty but for the Rule 11 error.                                 United States v.

Davila, 133 S. Ct. 2139, 2147 (2013).

                                                2
      Our review of the transcript of the guilty plea hearing

leads    us    to    conclude       that       the    district         court    substantially

complied      with    the    mandates      of       Rule    11    in    accepting     Garcia’s

guilty plea.         Any omissions by the district court did not affect

Garcia’s substantial rights.                    See United States v. Massenburg,

564 F.3d 337, 343 (4th Cir. 2009).                     Because Garcia has failed to

show that the district court’s acceptance of his guilty plea

warrants reversal, we affirm his conviction.

      Garcia also questioned the reasonableness of his 30-month

sentence.          When    reviewing       a    sentence         for    reasonableness,     we

apply “an abuse-of-discretion standard.”                          Gall v. United States,

552 U.S. 38, 51 (2007).               We first examine the district court’s

sentence for “significant procedural error,” including “failing

to calculate (or improperly calculating) the Guidelines range,

. . . failing to consider the [18 U.S.C.] § 3553(a) factors,

selecting      a     sentence    based         on    clearly        erroneous     facts,    or

failing to adequately explain the chosen sentence.”                                   Id.; see

also United States v. Strieper, 666 F.3d 288, 292 (“[W]e review

the     court’s      factual     findings            for    clear       error,    its    legal

conclusions de novo.”).

      If we find no significant procedural error, we then review

the   sentence       for    substantive         reasonableness,           “examin[ing]     the

totality      of     the    circumstances.”                United      States    v.   Mendoza–

Mendoza,      597 F.3d 212,    216       (4th    Cir.       2010).        The   sentence

                                                3
imposed must be “sufficient, but not greater than necessary,” to

satisfy    the    goals   of    sentencing.             18    U.S.C.       § 3553(a).       We

presume on appeal that a sentence within or below the Sentencing

Guidelines range is substantively reasonable.                          United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014).       An appellant can rebut that presumption only “by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                 Id.

     We    conclude       that     the       district          court       satisfied       the

procedural       requirements      by        correctly         calculating            Garcia’s

Guidelines range; considering the arguments of Garcia’s counsel,

Garcia’s allocution, and the § 3553(a) factors; and providing an

individualized assessment fully grounded in those factors.                                 As

to   substantive     reasonableness,             we     conclude       that     Garcia     has

failed to rebut the presumption of reasonableness accorded to

his below-Guidelines sentence.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                 We

therefore affirm Garcia’s conviction and sentence.                               This court

requires that counsel inform Garcia, in writing, of the right to

petition   the    Supreme      Court    of       the    United       States     for    further

review.      If    Garcia      requests      that      a     petition      be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in   this    court       for       leave    to    withdraw     from

                                             4
representation.      Counsel’s motion must state that a copy thereof

was served on Garcia.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     5